DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 and 01/11/2022 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-17, 19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-15, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 2010/0295987, of record) in view of Feng (US 2008/0144186).
Regarding claim 1, Berge discloses a camera module (see Fig 9; Para [0011]; prior art refers to lens of imaging device that could be used in a camera module), comprising: a core plate 200 having a cavity (see Fig 2; core plate has cavity for receiving liquids) for receiving a conductive liquid 212 and a nonconductive liquid 210 formed therein: an electrode unit (see Fig. 2, electrode unit includes electrodes 202 and 216) disposed at the core plate, the electrode unit 202 being electrically connected to the conductive liquid (see Fig 2; Para [0042]; electrode electrically connected to conductive liquid); an insulation unit 204 disposed at the electrode unit 202 for inhibiting contact with the nonconductive liquid (see Fig. 2; Claim 1; insulating layer 204 disposed on electrode unit 202 for preventing contact with liquid); and a control unit 402 controlling voltage applied to the electrode unit (see Fig. 4; control unit controls voltages applied to electrodes), wherein the electrode unit comprises a first electrode 202 and a second electrode 216 electromagnetically interacting with each other to change an interface between the conductive liquid and the nonconductive liquid (see Fig 2; Para [0011]; electrodes 
Berge does not disclose wherein the control unit is configured to apply a first voltage to the first electrode sector such that a curvature of the interface is decreased and an axis of the interface is inclined at an angle with respect to the optical axis, then the control unit is configured to apply a second voltage to the third electrode sector such that the curvature of the interface is further decreased and the inclination of the axis of the interface with respect to the optical axis is offset such that the axis of the interface is aligned with the optical axis. Berge and Feng are related because both disclose camera modules. 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge with wherein the control unit is configured to apply a first voltage to the first electrode sector such that a curvature of the interface is decreased and an axis of the interface is inclined at an angle with respect to the optical axis, then the control unit is configured to apply a second voltage to the third electrode sector such that the curvature of the interface is further decreased and the inclination of the axis of the interface with respect to the optical axis is offset such that the axis of the interface is aligned with the optical axis of Feng for the purpose of improving the ability of the lens to focus through increased interface movement accuracy.  
Regarding claim 2, Berge in view of Feng further discloses the camera module according to claim 1 (Feng: see Fig 1), wherein the control unit sequentially controls voltages of the first, third, second, and fourth electrode sectors (Feng: see Fig 31A and 31B; Para [0171]; fluid lens may apply voltages independently of signals on other electrodes, examiner notes that in the process of acquiring a desired uniform focusing voltage Vf, V1-V4 are viewed to be sequentially applied to the fluid surface).  
Regarding claim 4, Berge discloses a camera module (see Fig 9; Para [0011]; prior art refers to lens of imaging device that could be used in a camera module), comprising: a core plate 200 having a cavity (see Fig 2; core plate has cavity for receiving liquids) for receiving a conductive liquid 212 and a nonconductive liquid 210 formed therein: an electrode unit (see Fig. 2, electrode unit includes electrodes 202 and 216) disposed at the core plate, the electrode unit 202 being electrically connected to the conductive liquid (see Fig 2; Para [0042]; electrode electrically connected to conductive liquid); an insulation unit 204 disposed at the electrode unit 202 for inhibiting contact with the nonconductive liquid (see Fig 2; Claim 1; insulating layer 204 disposed on electrode unit 202 for preventing contact with liquid); and a control unit 402 controlling voltage applied to the electrode unit (see Fig. 4; Para [0053-54]; control unit controls voltages applied to electrodes), wherein the electrode unit comprises a first electrode 202 and a second electrode 216 electromagnetically interacting with each other to change an interface between the conductive liquid and the nonconductive liquid (see Fig 2; Para [0011]; electrodes electromagnetically interact to change the interface between the two liquids), wherein the first electrode (see Fig 3, 300) comprises: a first electrode sector 301; a third electrode sector 303 disposed in a direction in which the third electrode sector and the 
Berge does not disclose wherein the control unit is configured to apply a first voltage to the first electrode sector such that a curvature of the interface is decreased and an axis of the interface is inclined at an angle with respect to the optical axis, then the control unit is configured to apply a second voltage to the third electrode sector such that the curvature of the interface is further decreased and the inclination of the axis of the interface with respect to the optical axis is offset such that the axis of the interface is aligned with the optical axis. Berge and Feng are related because both disclose camera modules. 
Feng discloses a camera module (see Fig 1) wherein the control unit is configured to apply a first voltage to the first electrode sector such that a curvature of the interface is decreased and an axis of the interface is inclined at an angle with respect to the optical axis (see Fig 31A and 31B; Para [0171]; fluid lens may apply voltages independently of signals on other electrodes, a first voltage V1 may be applied to a first electrode 2410a 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge with wherein the control unit is configured to apply a first voltage to the first electrode sector such that a curvature of the interface is decreased and an axis of the interface is inclined at an angle with respect to the optical axis, then the control unit is configured to apply a second voltage to the third electrode sector such that the curvature of the interface is further decreased and the inclination of the axis of the interface with respect to the optical axis is offset such that the axis of the interface is aligned with the optical axis of Feng for the purpose of improving the ability of the lens to focus through increased interface movement accuracy.  
Regarding claim 5, Berge in view of Feng discloses the camera module (Berge: see Fig 9; Para [0011]; prior art refers to lens of imaging device that could be used in a camera module) according to claim 4, wherein the control unit controls the voltages of the first and third electrode sectors (Berge: see Fig 3, 4, and 5; Para [0053-0060]; controls voltages of sectors 301/Vx+ and 303/Vx-), and then controls the voltages of the second 
Regarding claim 6, Berge in view of Feng discloses the camera module according to claim 1 (Feng: see Fig 1), wherein, after apply the second voltage to the third electrode sector (Feng: see Fig 31A and 31B; Para [0171]; fluid lens may apply voltages independently of signals on other electrodes, examiner notes that in the process of acquiring a desired uniform focusing voltage Vf, V1-V4 are viewed to be sequentially applied to the fluid surface), the control unit is configured to apply a third voltage to the second electrode sector such that a curvature of the interface is still further decreased and an axis of the interface is inclines at an angle with respect to the optical axis (Feng: see Fig 31A and 31B; Para [0171]; fluid lens may apply voltages independently of signals on other electrodes, a third voltage V2 may be applied to a first electrode 2410b such that curvature decreased and interface is inclined, see C of Fig 31A), then the control unit is configured to apply a fourth voltage to the fourth electrode sector such that the curvature of the interface is still further decreased and the inclination of the axis of the interface with respect to the optical axis is offset such that the axis of the interface is aligned with the optical axis (Feng: see Fig 31A and 31B; Para [0171]; fluid lens may apply voltages independently of signals on other electrodes, a second voltage V3 may be applied to a first electrode 2410c such that curvature decreased and interface aligned with optical axis, see A of Fig 31A). 
Regarding claim 7, Berge in view of Feng discloses the camera module (Berge: see Fig 9) according to claim 1, wherein the second electrode 216 is a common electrode (Berge: see Fig 2; Para [0044]; electrode is common as opposed to segmented). 
Regarding claim 8, Berge in view of Feng discloses the camera module (Berge: see Fig 9) according to claim 1, wherein the first electrode 216 is disposed at an upper surface of the core plate so as to be electrically connected to the conductive liquid (Berge: see Fig 2; 216 is disponed at upper surface of core plate and connected to conductive liquid), and the second electrode 202 is disposed at the upper surface and a lower surface of the core plate and at an inner surface of the cavity (Berge: see Fig 2; 202 is disposed on upper, lower and at inner surface of the cavity), contact between the second electrode 202 and the nonconductive liquid 210 being inhibited by the insulation unit (Berge: see Fig 2; insulation unit 204 prevents contact between second electrode and nonconductive liquid). 
Regarding claim 9, Berge in view of Feng discloses the camera module (Berge: see Fig 9) according to claim 1, comprising an upper cover plate (Berge: see Fig 2; 208 is an upper cover plate) and a lower cover plate (Berge: see Fig 2; 206 is an upper cover plate) disposed respectively above and under the cavity for closing the cavity (Berge: see Fig 2; Para [0043]; transparent windows 206 and 208 act as cover plates disposed respectively above and below the cavity). 
Regarding claim 11, Berge in view of Feng discloses the camera module (Berge: see Fig 9) according to claim 4, wherein the second electrode is a common electrode (Berge: see Fig 2; Para [0044]; electrode is common as opposed to segmented). 
Regarding claim 12, Berge in view of Feng discloses the camera module (Berge: see Fig 9) according to claim 4, wherein the first electrode 216 is disposed at an upper surface of the core plate so as to be electrically connected to the conductive liquid (Berge: see Fig 2; 216 is disponed at upper surface of core plate and connected to conductive liquid), and the second electrode 202 is disposed at the upper surface and a lower surface of the core 
Regarding claim 13, Berge in view of Feng discloses the camera module (Berge: see Fig 9) according to claim 4, comprising an upper cover plate (Berge: see Fig 2; 208 is an upper cover plate) and a lower cover plate (Berge: see Fig 2; 206 is an upper cover plate) disposed respectively above and under the cavity for closing the cavity (Berge: see Fig 2; Para [0043]; transparent windows 206 and 208 act as cover plates disposed respectively above and below the cavity). 
Regarding claim 14, Berge discloses a camera module (see Fig 9), comprising: a case 902; a lens holder 910 received in the case; a lens module 903 received in the lens holder (see Fig 9; lens module 903 is placed in lens holder 910), the lens module 903 including at least one lens 904; a liquid lens disposed above or under the lens module or in a middle of the lens module (see Fig 9; liquid is disposed above lens module 903); and a main board (see Fig 9; main board a collection of electrical components 914, 918, 920, 924, 926) electrically connected to the liquid lens (see Fig 9; electrical component in electrical communication to lens 904), the main board having a control unit 914 mounted thereon (see Fig 9; control unit a part of main board), wherein the liquid lens (see Fig 2; shows liquid lens embodiment) comprises: a core plate 200 having a cavity (see Fig 2; cavity is formed in core plate) for receiving a conductive liquid 212 and a nonconductive liquid 210 formed therein (see Fig 2; liquids are received within cavity); an electrode unit disposed at the core plate (see Fig 2; electrode unit comprises electrodes 202, 216, and 

Feng discloses a camera module (see Fig 1) wherein the control unit is configured to apply a first voltage to the first electrode sector such that a curvature of the interface is decreased and an axis of the interface is inclined at an angle with respect to the optical axis (see Fig 31A and 31B; Para [0171]; fluid lens may apply voltages independently of signals on other electrodes, a first voltage V1 may be applied to a first electrode 2410a such that curvature decreased and interface is inclined, see C of Fig 31A), then the control unit is configured to apply a second voltage to the third electrode sector such that the curvature of the interface is further decreased and the inclination of the axis of the interface with respect to the optical axis is offset such that the axis of the interface is aligned with the optical axis (see Fig 31A and 31B; Para [0171]; fluid lens may apply voltages independently of signals on other electrodes, a second voltage V3 may be applied to a first electrode 2410c such that curvature decreased and interface aligned with optical axis, see A of Fig 31A).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge with wherein the control unit is configured to apply a first voltage to the first electrode sector such that a curvature of the interface is 
Regarding claim 15, Berge discloses a camera module (see Fig 2), comprising: a cavity (see Fig 2; cavity is formed in core plate), a conductive liquid 212 and a nonconductive liquid 210 received in the cavity (see Fig 2; liquids are received within cavity), n individual electrodes 202 (n being an integer equal to or greater than 2) (see Fig 2 and 3B; electrode 202 can be formed in manner seen in Fig 3B with 4 distinct electrodes), and a common electrode 216, wherein an interface is formed between the conductive liquid and the nonconductive liquid (see Fig 2; Para [0011]; electrodes electromagnetically interact to change the interface between the two liquids), wherein a variation of average drive voltage within a first range of a first drive voltage code (see Fig 5; Para [0058]; variation of a range 0-2V which becomes 0 to 100 V after amplification of signal by a constant) is greater than a variation of average drive voltage within a second range of the first drive voltage code (see Fig 5; Para [0058]; variation is considered to be small when focus signal is already amplified), wherein the average drive voltage is the average of the drive voltages applied between the common electrode and the n individual electrodes (see Figs 2 and 5; Voltages are applied with between Vo of the common electrode 216 and V1 of the segmented n individual electrode), wherein a lower limit value of the second range is greater than an upper limit value of the first range (see Fig 2 and 5; lower limit of 
Berge does not disclose wherein the control unit is configured to apply a first voltage to the first electrode sector such that a curvature of the interface is decreased and an axis of the interface is inclined at an angle with respect to the optical axis, then the control unit is configured to apply a second voltage to the third electrode sector such that the curvature of the interface is further decreased and the inclination of the axis of the interface with respect to the optical axis is offset such that the axis of the interface is aligned with the optical axis. Berge and Feng are related because both disclose camera modules. 
Feng discloses a camera module (see Fig 1) wherein the control unit is configured to apply a first voltage to the first electrode sector such that a curvature of the interface is decreased and an axis of the interface is inclined at an angle with respect to the optical 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge with wherein the control unit is configured to apply a first voltage to the first electrode sector such that a curvature of the interface is decreased and an axis of the interface is inclined at an angle with respect to the optical axis, then the control unit is configured to apply a second voltage to the third electrode sector such that the curvature of the interface is further decreased and the inclination of the axis of the interface with respect to the optical axis is offset such that the axis of the interface is aligned with the optical axis of Feng for the purpose of improving the ability of the lens to focus through increased interface movement accuracy.  
Regarding claim 17, Berge further discloses a method of controlling a liquid lens (Para [0011], see Fig 2), configured such that an interface 214 between a conductive liquid 212 and a nonconductive liquid 210 in a cavity (see Fig 2; cavity is present holding both liquids) is changed through electromagnetic interactions between first 202 and second 
Feng discloses a camera module (see Fig 1) wherein the controlling the voltage of the first electrode sector and the third electrode sector comprises: configuring a control unit to apply a first voltage to the first electrode sector such that a curvature of the interface is decreased and an axis of the interface is inclined at an angle with respect to the optical axis (see Fig 31A and 31B; Para [0171]; fluid lens may apply voltages independently of signals on other electrodes, a first voltage V1 may be applied to a first electrode 2410a such that curvature decreased and interface is inclined, see C of Fig 31A), then configuring the control unit to apply a second voltage to the third electrode sector such that the curvature of the interface is further decreased and the inclination of the axis of the interface with respect to the optical axis is offset such that the axis of the interface is aligned with the optical axis (see Fig 31A and 31B; Para [0171]; fluid lens may apply voltages independently of signals on other electrodes, a second voltage V3 may be applied to a first electrode 2410c such that curvature decreased and interface aligned with optical axis, see A of Fig 31A).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge with wherein the controlling the voltage of the first electrode sector and the third electrode sector comprises: configuring a control unit to apply a first voltage to the first electrode sector such that a curvature of the interface is decreased and an axis of the interface is inclined at an angle with respect to the optical axis, then configuring the control unit to apply a second voltage to the third electrode 
Regarding claim 19, Berge discloses a method of controlling a liquid lens (Para [0011], see Fig 2), configured such that an interface 214 between a conductive liquid 212 and a nonconductive liquid 210 in a cavity (see Fig 2; cavity is present holding both liquids) is changed through electromagnetic interactions between first 202 and second 216 electrodes (see Fig 2; Para [0011]; interface is changed through electromagnetic interaction of both electrodes), the method (see Fig 3) comprising: controlling voltages of first Vx+ and third electrode Vx- sectors to be temporally sequentially applied in a randomized sequence (see Fig 5; Para [0055-57, 0061]; voltages of first and third sectors depend on the random outputs of the motion detector), the first electrode (see Fig 3, 300) including the first electrode sector 301, the third electrode sector 303 disposed in a direction in which the third electrode sector 303 and the first electrode sector 303 are symmetrically disposed with respect to an optical axis (see Fig 3; first and third electrode sectors are symmetrical with respect to the optical axis), a second electrode sector 302 disposed between the first 301 and third electrode 303 sectors in a circumferential direction (see Fig 3; second sector disposed between 301 and 303 in a circumferential direction), and a fourth electrode sector 304 disposed in a direction in which the fourth electrode sector 304 and the second electrode sector 302 are symmetrically disposed with respect to the optical axis (see Fig 3; first and third electrode sectors are symmetrical with respect to the optical axis); and controlling voltages of the second and fourth electrode 
Feng discloses a camera module (see Fig 1) wherein the controlling the voltage of the first electrode sector and the third electrode sector comprises: configuring a control unit to apply a first voltage to the first electrode sector such that a curvature of the interface is decreased and an axis of the interface is inclined at an angle with respect to the optical axis (see Fig 31A and 31B; Para [0171]; fluid lens may apply voltages independently of signals on other electrodes, a first voltage V1 may be applied to a first electrode 2410a such that curvature decreased and interface is inclined, see C of Fig 31A), then configuring the control unit to apply a second voltage to the third electrode sector such that the curvature of the interface is further decreased and the inclination of the axis of the interface with respect to the optical axis is offset such that the axis of the interface is aligned with the optical axis (see Fig 31A and 31B; Para [0171]; fluid lens may apply voltages independently of signals on other electrodes, a second voltage V3 may be 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge with wherein the controlling the voltage of the first electrode sector and the third electrode sector comprises: configuring a control unit to apply a first voltage to the first electrode sector such that a curvature of the interface is decreased and an axis of the interface is inclined at an angle with respect to the optical axis, then configuring the control unit to apply a second voltage to the third electrode sector such that the curvature of the interface is further decreased and the inclination of the axis of the interface with respect to the optical axis is offset such that the axis of the interface is aligned with the optical axis of Feng for the purpose of improving the ability of the lens to focus through increased interface movement accuracy.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 2010/0295987, of record) in view of Feng (US 2008/0144186) as applied to claim 1 above, and further in view of Jung (US 2008/0267603, of record).
Regarding claim 10, Berge in view of Feng discloses the camera module according to claim 9, but fails to disclose a first board disposed above the upper cover plate, the first board being electrically connected to the first electrode; and a second board disposed under the lower cover plate, the second board being electrically connected to the second electrode. Berge in view of Feng and Jung are related because both teach camera module with liquid lens. 
Jung discloses a camera module (see Fig 7D), comprising: a first board 240a disposed above the upper cover plate (see Fig 6 and 7D; a first board above cover of lens unit 201), 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge in view of Feng with a first board disposed above the upper cover plate, the first board being electrically connected to the first electrode; and a second board disposed under the lower cover plate, the second board being electrically connected to the second electrode of Jung for the purpose of providing electrical power to the liquid lens more effectively through direct contact of the liquid lens with the electrical boards (Para [0120]). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 2010/0295987, of record) in view of Feng (US 2008/0144186) as applied to claim 1 above, and further in view of Fujinawa (US 8,908,077, of record). 
Regarding claim 16, Berge in view of Feng discloses an optical device (see Fig 9), comprising: a camera module 902 according to claim 1; a display unit 920 outputting an image; a battery supplying power 924 the camera module 902. Berge in view of Feng does not disclose a housing in which the camera module, the display unit, and the battery are accommodated. Berge in view of Feng and Fujinawa are related because both teach an optical device. Fujinawa discloses an optical device (see Fig 1, 2, and 3), comprising a housing 10 in which the camera module 220, the display unit 104, and the battery are accommodated (Col 14, lines 7-17; battery not shown and is included in housing). 
. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 2010/0295987, of record) in view of Feng (US 2008/0144186) as applied to claim 15 above, and further in view of Hua (US 2011/0075257, of record). 
Regarding claim 21, Berge in view of Feng discloses the camera module according to claim 15 (see Fig 2). Berge in view of Feng does not disclose wherein the first drive voltage code is determined to have a linear relationship with a diopter of the interface, the linear relationship being a relationship in which, when the first drive voltage code increases linearly, the diopter increases linearly in response thereto. Berge in view of Feng and Hua are related because both disclose liquid lenses. 
Hua discloses a liquid lens (Para [0017]) wherein the first drive voltage code is determined to have a linear relationship with a diopter of the interface, the linear relationship being a relationship in which, when the first drive voltage code increases linearly, the diopter increases linearly in response thereto (see Fig 4(a); Para [0098]; a voltage is linearly related to a diopter of an interface of a liquid lens).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge in view of Feng with wherein the first drive voltage code is determined to have a linear relationship with a diopter of the interface, the linear relationship being a relationship in which, when the first drive voltage code increases linearly, the diopter increases linearly in response thereto of Hua for the purpose of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi (US 2008/0100922) discloses a camera module comprising a liquid lens with tilt and focus adjusting mechanisms. 
 Wada (US 2007/0279497) discloses a camera module controlled by sequential voltages on four distinct electrodes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/G.A.S./Examiner, Art Unit 2872             

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872